De VRies, Judge,
delivered the opinion of the court:
This controversy turns upon the construction .to be given paragraph 477 of the tariff act of 1909, which is in the following language:
477. Plush, black, known commercially as hatters’ plush, composed of silk, or of silk and cotton, such as is used exclusively for making men’s hats, 10 per centum ad valorem.
The importation in question was assessed under the" provisions of paragraph 399 of the same act at the rate of $2.40 per pound, or about 60 per cent ad valorem, as a silk plush.
Many of the difficulties in this inquiry are overcome, and fight shed thereupon, by the ascertainment of the intent of Congress in the enactment of the paragraph in question.
It is indispensable to a correct understanding of a statute to inquire first, What is the subject of it, what object is intended to be accomplished by it? Lewis’s Sutherland Statutory Construction (vol. 2, sec. 347).
A comprehensive view of the entire act, and the comparison of this paragraph in relation to other paragraphs of the act, unmistakably disclose the intent of the Congress in the enactment of the particular paragraph. In every other provision of the act, relating to silk goods and manufactures of silk, no less a rate of duty than 35 per cent- ad valorem is provided. In the particular paragraph an especially low rate of duty of 10 per cent ad valorem is provided. This rate of duty is of the lowest rates exacted upon imported merchandise, and is one customarily fixed by Congress upon very crude raw materials which are to be used in the manufacture of other wares. In any event, the comparatively low rate of duty here exacted upon ■a class of merchandise which otherwise is uniformly assessed at exceptionally high rates of duty indicates beyond doubt the intention *533of Congress to foster the particular industry using sucli importations in its manufactures. Measured by this incontestable rule, the intent of Congress in the enactment of the particular paragraph was to favor the men’s black silk hat industry in this country, and to supply it with an 'exceptionally cheap raw material consisting of a high grade of goods. .
In that view the intent of Congress to limit the phrase “such as is used exclusively for making men’s hats ’’ to those made in this country and not abroad becomes perfectly apparent. If it were the intent of Congress in this provision to upbuild the silk-hat industry in this country any other construction of that sentence in the paragraph than one limiting its scope to this country would defeat the intent of Congress as here manifested.
We think that the limiting phrases of the paragraph, (1) “known commercially as hatters’ plush,” and (2) “such as is used exclusively for making men’s hats,” are not difficult of interpretation. They require that imported articles receiving the benefit of being assessed for duty under this provision must be known commercially as hatters’ plush, which is admittedly true in this case, and must be such , as in this country are exclusively used in the manufacture of men’s black silk hats. The latter provision does not seem to have been satisfied by the testimony in this record. The goods were imported by a house devoted to the manufacture of millinery goods, or women’s hats, and were admittedly used for that purpose. Indeed the controversy really turns upon and was directed to the point whether or not this imported merchandise could in any case be used in the manufacture of men’s black silk hats in this country. Weighing this evidence carefully we would be inclined to .make a finding against the importer upon that point.
While it may be true that the incidental use of a black silk plush made and adapted exclusively for use in the manufacture of men’s black silk hats in this country for some other purpose would not defeat the right to the benefits of this paragraph, it nevertheless must be true that in order to come within purview thereof it should at least be necessary that it should not be made and imported for another entirely distinct use, as is disclosed by the record with reference to the particular importation.
The manifest intent of the Congress to subserve this single industry makes plain the purpose of the language employed. It is the men’s black silk hat industry, and no other industry, that is to receive the benefit of this provision, and whenever it is disclosed by. the record that the importation is an article used by another industry than this the case is not made which entitles the importer to the benefit of this provision of the law.
The decision of the Board of General Appraisers is affirmed.